Mollison, Judge:
These appeals for reappraisement have been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
IT IS HEREBY STIPULATED AND AGREED:
1. That the merchandise covered by the above-enumerated appeals for reappraisement is bamboo material and bamboo articles imported from Japan;
2. That the market value or the price at the time of exportation to the United States of each item of merchandise covered by consular invoice No. 7940, certified September 11, 1953, and consular invoice No. 7335, certified August 28, 1953, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the unit invoice price of each item of such merchandise, less the charges stated on the invoices to be included therein for
Inland freight from Kumamoto to shipping port by railway
Storage
Cartage
Hauling and lighterage
Consular fee
and that there was no higher foreign value for such or similar merchandise;
3. That the above-enumerated appeals for re-appraisement be submitted on this stipulation.
On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe mercbandise covered by consular invoice No. 7940, certified September 11, 1953, and consular invoice No. 7335, certified August 28, 1953, and that sucb value was tbe unit invoice price of each item, less tbe charges stated on tbe invoices to *506be included therein for inland freight from Kumamoto to shipping port by railway, storage, cartage, hauling and lighterage, and consular fee.
Insofar as the appeals relate to all other merchandise, they are hereby dismissed.
Judgment will be entered accordingly.